department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc 1397e cc tege eoeg teb tjones wta-n-115011-01 memorandum for charles m anderson manager tax-exempt_bonds - field operations from subject timothy l jones assistant chief tax-exempt_bond branch qualified_zone_academy bonds and pre-issuance private business contributions this written technical assistance is to inform you of our position regarding a question that has been raised by potential issuers of qualified_zone_academy bonds under sec_1397e of the internal_revenue_code the code in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether private business contributions received prior to the issuance of bonds can be qualified contributions that count toward the private business contribution requirement for purposes of issuing qualified_zone_academy bonds under sec_1397e conclusion if the facts and circumstances demonstrate that there is a sufficient nexus between the contribution and the issuance of bonds private business contributions received prior to the issuance of the bonds may be taken into account for purposes of determining whether the bonds are qualified_zone_academy bonds facts the issuer is a local_government the agency is the eligible local education agency under sec_1397e that established the academy the academy is a qualified_zone_academy under sec_1397e within the issuer’s jurisdiction the contributor is a private entity on date the academy accepted computers from the contributor for use by the academy at the time the issuer had adopted an official intent to issue qualified_zone_academy bonds percent of the proceeds of which would be used to provide equipment for use at the academy shortly after the contribution both the contributor wta-n-115011-01 and the agency acknowledged in writing that the contribution had been made with respect to the academy and in anticipation of the issuance of the bonds on date twelve months after date the issuer issued the bonds of the proceeds of which were reasonably anticipated to be used to provide equipment to be used at the academy before issuing the bonds the issuer designated the proceeds of the bonds to be used to purchase of equipment for use at the academy it also certified that it had written assurances that the private business requirement would be met with respect to the academy and it had the written approval of the eligible local education agency for the bond issue the certification was based on the academy’s receipt of the computers and the written acknowledgments of the contributor and the agency that the contribution was made in respect of the academy and in anticipation of the issuance of the bonds law and analysis sec_1397e provides a tax_credit to certain holders of a qualified_zone_academy_bond sec_1397e defines qualified_zone_academy_bond to mean any bond issued as part of an issue if-- a percent or more of the proceeds of such issue are to be used for a qualified purpose with respect to a qualified_zone_academy established by an eligible local education agency b the bond is issued by a state_or_local_government within the jurisdiction of which such academy is located c the issuer-- i designates such bond for purposes of this section ii certifies that it has written assurances that the private business contribution requirement of paragraph sec_1397e will be met with respect to such academy and iii certifies that it has the written approval of the eligible local education agency for such bond issuance and d the term of each bond which is part of such issue does not exceed the maximum term permitted under paragraph sec_1397e the private business contribution requirement of sec_1397e is met with respect to an issue if the eligible local education agency that established the qualified_zone_academy has written commitments from private entities to make qualified contributions wta-n-115011-01 having a present_value as of the date_of_issuance of the issue of not less than percent of the proceeds of the issue a qualified_contribution is defined by sec_1397e to include equipment for use in a qualified_zone_academy including state-of-the-art technology and vocational equipment that is of a type and quality acceptable to the eligible local education agency under sec_1397e a qualified purpose for_the_use_of the proceeds of qualified_zone_academy bonds includes providing equipment for use at a qualified_zone_academy neither sec_1397e nor its legislative_history limits when a private business contribution must be made the written commitment to make a private business contribution must be made in respect of the bond issue the code’s requirement of a written commitment from private entities is presumably to enable the eligible local education agency to assure the issuer that contributions will be made as promised this assurance already exists if as in this case the contribution is made before the bonds are issued there also must be a nexus between the bond issue and the private business contribution whether a sufficient nexus exists depends upon the facts and circumstances of the transaction the timing of the contributions and the intent of the parties are important in making this determination under the facts described above there is sufficient nexus between the contribution and the bonds the contributor donated the computers for use in a qualified_zone_academy and that is where the computers will be used at the time of the contribution the issuer had adopted an official intent to issue the bonds and the computers were contributed in anticipation of the issuance of the bonds the period of time between the time of the contribution and when the bonds were issued was within the period permitted for a reimbursement allocation under sec_1_150-2 this written technical assistance is advisory only and does not represent an expression of the views of the service as to the application of law regulations and precedents to the facts of a specific case if there are questions regarding whether the facts and circumstances in a particular case establish a sufficient connection between a contribution and a later bond issue please seek the input of this office if you have any questions please feel free to contact me at
